FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSA TORRES DE FIGUEROA,                         No. 07-74788

               Petitioner,                        Agency No. A076-347-678

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rosa Torres de Figueroa, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
We review de novo questions of law and due process claims, and for substantial

evidence the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

       Torres de Figueroa’s due process rights were not violated by admission of

the Form I-213 (Record of Deportable/Inadmissible Alien) because the form was

probative and its admission was not fundamentally unfair. See Espinoza v. INS, 45
F.3d 308, 310-11 (9th Cir. 1995) (noting that “[t]he sole test for admission of

evidence [in a deportation proceeding] is whether the evidence is probative and its

admission is fundamentally fair,” and rejecting argument that a Form I-213 is

inadmissible as hearsay). Torres de Figueroa did not produce probative evidence

that cast doubt on the document’s reliability, admitted that the statements contained

there were true and given voluntarily, and declined the opportunity to cross-

examine the border officers. See id.

        Even if the Form I-213 were obtained without a reading of rights, that by

itself would not warrant its suppression. See Trias-Hernandez v. INS, 528 F.2d
366, 369 (9th Cir. 1975).

       Contrary to Torres de Figueroa’s contention, the BIA order is sufficient.

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                       07-74788